REVOLVING LINE OF CREDIT
AGREEMENT


This loan agreement (the “Agreement”), dated as of October 15, 2008 (the
“Agreement Date”) is made by and between:




MANTRA VENTURE GROUP LTD., a company duly incorporated under the laws of the
State of Nevada and having its office located at Suite 1205, 207 West Hastings
Street, Vancouver, British Columbia, V6B 1H7
(the “Borrower”)


AND


LARRY KRISTOF, the President, Chief Executive Officer and a Director of the
Borrower
(the “Lender”)


BACKGROUND


A. The Lender has agreed to make available to the Borrower a revolving line of
credit of up to US $250,000.


B. As of the Agreement Date, the Lender has previously advanced loans to the
Borrower (the “Prior Advances”).


AGREEMENT


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which each of the parties hereby acknowledges, the parties agree as follows:
 
 
PART 1


TERMS OF LINE OF CREDIT


1.
Line of Credit.  The Lender will make available to the Borrower for a period
extending to October 14, 2010 (the “Maturity Date”), a revolving line of credit
for the principal amount of up to US $250,000 (the “Credit Limit”). In
connection herewith, the Borrower will execute and deliver to the Lender a
promissory note in the amount of the Credit Limit attached hereto as “Exhibit A”
(the “Promissory Note”). All sums advanced on the Credit Line pursuant to the
Agreement or as Prior Advances shall become part of the principal of the
Promissory Note.



2.
Prior Advances.  The balance of the Line of Credit available to be advanced to
the Borrower will be reduced by the Prior Advances.



3.
Draw Down Period.  The Borrower may draw down funds under the Line of Credit
from the Agreement Date until the Maturity Date.

 
 

--------------------------------------------------------------------------------



 
4.
Notice of Advance by Borrower.  In order to draw down funds under the Line of
Credit, the Borrower must provide written notice to the Lender of the amount the
Borrower wishes to be advanced (the “Notice”), such amount not to exceed US
$25,000 each month (the “Advance Amount”).

 
5.
Advances by Lender.  Within 30 days of receiving the Notice from the Borrower,
the Lender will provide the Advance Amount to the Borrower.



6.
Method of Payment of Advances.  All advances made by the Lender on account of
the Line of Credit will be made by cheque delivered to the Borrower or by wire
transfer to an account to be designated by the Borrower.



7.
Payment of Outstanding Balance.  The outstanding balance of the Line of Credit,
including the Prior Advances, is repayable on the Maturity Date. The Borrower
may repay the outstanding balance, in whole or in part, at any time prior to the
Maturity Date. Any repayments made by the Borrower prior to the Maturity Date
will be applied toward the outstanding balance of the Line of Credit. The repaid
funds may be re-borrowed by the Borrower at any time before the Maturity Date.
At any particular time during the term of the agreement, the Borrower may have
borrowed in aggregate no more than the Credit Limit.



8.
Fee.  The Borrower will pay to the Lender a one-time fee of US $100 within 10
business days of entering into the Agreement as consideration for the Line of
Credit.



9.
Term.  The Agreement shall be effective as of the Agreement Date and will
continue in full force and effect until the later of two years following the
Agreement Date or until the outstanding balance of the Line of Credit has been
paid in full.



10.
Costs.  The Borrower will pay the costs of the drawing, execution and delivery
of the Agreement, provided however, that the parties will each be responsible
for their own legal costs in relation to the Agreement.

 
 
PART 2


GENERAL


11.
Assignment.  Neither party may assign its rights under the Agreement, in whole
or in party, without the prior written consent of the other party.



12.
Enurement.  This Agreement and all its provisions will enure to the benefit of
and be binding upon the parties, their successors and permitted assigns.



13.
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed will be considered to be an original and such
counterparts together will constitute one and the same agreement.

 
 

--------------------------------------------------------------------------------



 
14.
Invalidity of Any Provision.  If any covenant, obligation or provision contained
in the Agreement is invalid or unenforceable, the remainder of the Agreement
will not be affected and each covenant, obligation or provision of the Agreement
will separately be valid and enforceable to the fullest extent permitted by law.

 


TO EVIDENCE THEIR AGREEMENT each of the parties has executed the Agreement on
the date appearing below.


MANTRA VENTURE GROUP LTD.
 
By: /s/ Dennis Petke
Dennis Petke
CFO and Authorized Signatory


Date:  October 15, 2008


/s/ Larry Kristof
Larry Kristof


Date:  October 15, 2008


 

--------------------------------------------------------------------------------


 
EXHIBIT A




NON-INTEREST BEARING PROMISSORY NOTE


AMOUNT:                 US $250,000


DATE:                      October 15, 2008


FOR VALUE RECEIVED, the undersigned promises to pay to the order of LARRY
KRISTOF the sum of TWO HUNDRED FIFTY THOUSAND DOLLARS (US $250,000), or the
aggregate unpaid principal amount of all advances made by the Lender to the
Borrower pursuant to the terms of a Revolving Line of Credit Agreement. The
principal of the loan is non-interest bearing and shall be fully and immediately
payable on October 14, 2010 (the “Maturity Date”).


This note shall take effect as a sealed instrument and be enforced in accordance
with the laws of the Province of British Columbia.  All parties to this note
waive presentment, notice of non-payment, protest and notice of protest, and
agree to remain fully bound notwithstanding the release of any party, extension
or modification of terms, or discharge of any collateral for this note.


NOTICE TO BORROWER: THIS IS A DEMAND NOTE AND SO MAY BE COLLECTED BY THE LENDER
AT ANY TIME ON OR AFTER THE MATURITY DATE.


MANTRA VENTURE GROUP LTD.




Per:           /s/ Dennis Petke
Name:       Dennis Petke
Title:         Chief Financial Officer
 